DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING A TRANSPARENT DISPLAY AREA FOR DISPLAY AND LIGHT TRANSMITTING FUNCTIONS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 6-7 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (U.S. Patent Pub. No. 2020/0052059).

Regarding claim 1, Chen discloses an OLED array substrate (100), comprising: 
a display area (110 and 120), 
a non-transparent display area (120) in which first OLED sub-pixels (L2) are arranged in a first array (i.e. array of second display region 120); 
a transparent display area (110) in which second OLED sub-pixels (L1) are arranged in a second array (i.e. array of first display region 110), (figs. 1a and 2a, [0015 and 0032]); 
wherein the first OLED sub-pixels (L2) are driven by a part of data signal channels (W2) of a display driver integrated chip (DR), the second OLED sub-pixels (L1) are driven by a remaining part of the data signal channels (W1) of the display driver integrated chip (DR), and data of all the data signal channels correspond to a frame of screen display in the display area, (figs. 1a and 2a, [0016, 0021-0022]); and 
when the second OLED sub-pixels (L1) are driven, the transparent display area (110) performs a display function; when the second OLED sub-pixels (L1) are not driven, the transparent display area (110) performs a light transmitting function (i.e. photographing function), (fig. 1a, [0027]).

	Regarding claim 2, Chen discloses wherein 

in a direction perpendicular to the plane where the OLED array substrate (100) is located, each of the second OLED sub-pixels (L1) comprises: a first electrode (A1), a second OLED light emitting structure (E1) disposed over the first electrode (A1) and extending along the first electrode, and a second electrode (T1) disposed over the second OLED light emitting structure (E1), (fig. 1b, [0019 and 0021]).

Regarding claim 3, Chen discloses wherein, the second OLED sub-pixels (L1) arranged in the second array (i.e. array of the first display region 110) comprise one row and several columns or two rows and several columns of the second OLED sub-pixels (P1); and 
when the second OLED sub-pixels (L1) arranged in the second array comprise one row and several columns of the second OLED sub-pixels, colors of the second OLED sub-pixels (L1) in a same column are identical (i.e. the same column of sub-pixel L1 have the same color R, G or B), (figs. 1a and 2a, [0030-0032]).

Regarding claim 6, Chen discloses wherein the second OLED sub-pixels (L1) are sub-pixels of a same color (i.e. each pixel P1 has a red light emitting diode L1r which are the same color), a driving mode for the second OLED sub-pixels is passive, and first electrodes of the second OLED sub-pixels (L1) in one row are connected to a (figs. 1a and 2a, [0017 and 0030-0031]).

Regarding claim 7, Chen discloses wherein the second OLED sub-pixels (L1) comprise sub-pixels of different colors (R, G and B), a plurality of adjacent columns of the second OLED sub-pixels of different colors in one row form a second OLED pixel unit (i.e. L1r, L1g and L1b form a pixel unit), (fig. 2a, [0030]); and 
a driving mode for the second OLED sub-pixels is passive (passive pixel); first electrodes (L1r) of the second OLED sub-pixels of a same color (i.e. red) in the columns of one row (i.e. row of fig. 2a) are connected to a different data signal channels (i.e. each light emitting diode L1r are connected to different data lines DL) of the display driver integrated chip (DR), (fig. 1a and 2a, [0017 and 0030-0031]).

Regarding claim 15, Chen discloses wherein second electrodes (T1) of the second OLED sub-pixels (L1) form a planar electrode, and/or upper electrodes (T2) of the first OLED sub-pixels (L2) and the second electrodes (T1) of the second OLED sub-pixels (L1) are connected as a planar electrode, (fig. 1b, [0019 and 0021]).

	Regarding claim 16, Chen discloses wherein when the second OLED sub-pixels (L1) arranged in the second array (i.e. array of first display region 110) comprise one row and several columns of the second OLED sub-pixels (L1); the first electrodes (A1) and the second OLED light emitting structures (E1) of the columns of the second OLED sub-pixels (L1) extend in the column direction in a middle section of the transparent display area (110), (fig. 1a-1b and 2a, [0015 and 0021]).

Regarding claim 17, Chen discloses wherein when the second OLED sub-pixels (L1) arranged in the second array (i.e. array of first display region 110) comprise two rows and several columns of the second OLED sub-pixels (L1), the first electrodes (A1) and the OLED light-emitting structures (E1) in a first row (i.e. top row) of the second OLED sub-pixels (L2) extend in a column direction in upper and middle sections of the transparent display area (110); and 
the first electrodes (A1) and the OLED light-emitting structures (E1) in a second row (i.e. next row below the top row) of the second OLED sub-pixels (L1) extend in the column direction in lower and middle sections of the transparent display area (110), (fig. 1a-1b, [0015 and 0021]).

Regarding claim 18, Chen discloses a display panel (AA) comprising the OLED array substrate (100) of claim 1, (fig. 1a, [0015]).

	Regarding claim 19, Chen discloses a display device (1) comprising the display panel (AA) of claim 18, (fig. 1a, [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Liu et al (U.S. Patent Pub. No. 2020/0098318).

Regarding claim 4, Chen discloses everything as specified above in claim 1.  However, Chen does not mention a pixel driving circuit corresponding to the second OLED sub-pixel.
	In a similar field of endeavor, Liu teaches wherein a driving mode for the second OLED sub-pixels (22) is active, and the OLED array substrate (10) further comprises at least one pixel driving circuit (221, 222 and TF2) corresponding to the second OLED sub-pixels (22), (figs. 1 and 3a, [0065-0068]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing the pixel driving circuit corresponding to the second OLED sub-pixel, as taught by Liu, for the purpose of increasing the screen-to-body ratio, [0004].

	Regarding claim 5, Chen discloses wherein the OLED array substrate (100) further comprises an edge area (i.e. edge of peripheral region BA) and a transition area (i.e. area between first display region 110 and the second display region 120), the edge area is located in a peripheral area (BA) of the display area, and the transition area is located between the transparent display area (110) and the non-transparent display area (120); and 
the pixel driving circuits (active element T) are arranged in the non-transparent display area (120), (figs. 1a and 2a, [0015, 0017 and 0034]).

	Regarding claim 9, Chen discloses wherein the second OLED sub-pixels are sub-pixels of a same color (i.e. each pixel P1 having light emitting diode L1r, which are the same color), (fig. 2a, [0030]).
	However, Chen does not mention a driving mode for the second OLED sub-pixels is active.
	In a similar field of endeavor, Liu teaches a driving mode for the second OLED sub-pixels (22) is active, the first electrodes of the second OLED sub-pixels are connected to a drain of multiple driving transistors (TF2) in a pixel driving circuit (221, 222 and TF2), and a gate of the driving transistor (TF2) correspond to multiple data signal channels (Vdata2) of the display driver integrated chip (i.e. driving circuit DR of Chen), (Liu: figs. 1 and 3a, [0065-0068]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing the active driving of the second OLED sub-pixel, as taught by Liu, for the purpose of increasing the screen-to-body ratio, [0004].
 
	Regarding claim 10, Liu discloses wherein the pixel driving circuit (221, 222 and TF2) corresponding to the second OLED sub-pixels (22) has a function of compensating a threshold voltage (Vth) for the driving transistor (TF2), (figs. 3a-3b, [0071 and 0081]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing 

	Regarding claim 11, Chen discloses wherein switching signals for a pixel driving circuit (T) corresponding to the first OLED sub-pixels (L2) come from a remaining part of the scanning signal channels (SL) of the same GIP circuit (DR1), (figs. 1a and 2a, [0017 and 0034]).
	However, Chen does not mention the switching signals for the pixel driving circuit corresponding to the second OLED sub-pixels.
	In a similar field of endeavor, Liu teaches wherein switching signals (Gate2) for the pixel driving circuit (221, 222 and TF2), corresponding to the second OLED sub-pixels (22) come from a part of scanning signal channels (Gate2) of a GIP circuit (i.e. it is obvious that there is a gate driver for outputting signal to gate line Gate2), (figs. 1 and 3a, [0065]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Chen, by specifically providing the switching signals for the second OLED sub-pixel as taught by Liu, for the purpose of increasing the screen-to-body ratio, [0004].
Allowable Subject Matter
Claims 8 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 8, Chen discloses wherein the second OLED sub-pixels (L1) comprise sub-pixels of different colors (R,G and B), a plurality of adjacent columns of the second OLED sub-pixels of different colors in one row form a second OLED pixel unit (P1); a driving mode for the second OLED sub-pixels is passive, (fig. 2a, [0030-0031]). 
	However, none of the prior art of record teaches alone or in combination the limitation “the first electrode of the second OLED sub-pixel in each column of one row is connected to a drain of a switching transistor, sources of switching transistors of the sub-pixels of a same color in the columns in different second OLED pixel units are connected to a same data signal channel of the display driver integrated chip, and gates of the switching transistors are connected to a same or different switching signals.”

	Claim 12, Chen discloses wherein the second OLED sub-pixels (L1) comprise sub-pixels of different colors (R, G and B color), a plurality of adjacent columns of the second OLED sub-pixels (L1) of different colors in one row form a second OLED pixel unit (P1), (fig. 2a, [0030-0031]). 
	However, none of the prior art of record teaches alone or in combination the limitation “a driving mode for the second OLED sub-pixels is active; and the first electrodes of the sub-

	Claims 13-14 are dependent upon claim 12 and are allowed for the reason set forth above in claim 12. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691